          Case 2:20-cv-00892-WHA-CSC Document 7 Filed 12/22/20 Page 1 of 1




                    IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

TIMOTHY LEWIS PINCHON, #199891,                    )
                                                   )
             Plaintiff,                            )
                                                   )
     v.                                           ) CIVIL ACTION NO. 2:20-CV-892-WHA
                                                  )
CLIFF WALKER, et.al.,                             )
                                                  )
             Defendants.                          )

                                                ORDER

          Upon review of the Judicial Notice and exhibit attached thereto filed by the plaintiff on

December 21, 2020 (Doc. 5 & Doc. 5-1), it is

          ORDERED that the Recommendation entered on December 16, 2020 is hereby

WITHDRAWN. It is further

          ORDERED that the plaintiff is GRANTED an extension to and including January 11, 2021

to file the $350 filing fee in this case.

          The Clerk is DIRECTED to provide a copy of this order to the inmate account clerk at the

Loxley Community Based Facilty.

          DONE this 22nd day of December, 2020.



                                            /s/ Charles S. Coody
                                               UNITED STATES MAGISTRATE JUDGE
